Citation Nr: 0218219	
Decision Date: 12/16/02    Archive Date: 12/24/02	

DOCKET NO.  00-07 520	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to an effective date earlier than March 1, 
1999 for the award of respective 10 percent evaluations 
for a service-connected scar as the residual of 
postoperative left dismembered pyeloplasty for UPJ 
obstruction, and for the  postoperative residuals of left 
orbital floor fracture, with photophobia of the left eye, 
a tender scar, and facial paresthesia.

(The claims of service connection for hemorrhoids and 
molluscum contagiosum will be the subjects of a separate 
decision which will be promulgated at a later date.)


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 
1992.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In that decision, the RO granted 
respective 10 percent evaluations for a scar as the 
residual of postoperative left dismembered pyeloplasty for 
UPJ obstruction, and for the postoperative residuals of 
left orbital floor fracture, with photophobia of the left 
eye, a tender scar, and facial paresthesia, effective from 
March 1, 1999, the date of receipt of the veteran's claim.  
The veteran voiced his disagreement with the assignment of 
that effective date, and the current appeal ensued.

The Board notes that, in a rating decision of May 2002, 
the RO granted service connection for migraine headaches 
and tinnitus.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board.

The Board wishes to make it clear that it is undertaking 
additional development with respect to the issues of 
service connection for hemorrhoids and molluscum 
contagiosum pursuant to authority granted in 38 C.F.R. § 
19.9(a)(2) (2002).  When the requested development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).



After giving notice and reviewing the veteran's response 
to that notice, the Board will prepare and promulgate a 
separate decision addressing those issues.


FINDINGS OF FACT

1.  In correspondence of February 14, 1999, which was 
received on March 1, 1999, the veteran requested increased 
evaluations for the service-connected residuals of left 
orbital fracture, with photophobia of the left eye, as 
well as for the residuals of left pyeloplasty.

2.  In a rating decision of November 1999, the RO granted 
respective 10 percent evaluations for a scar as the 
residual of postoperative left dismembered pyeloplasty for 
UPJ obstruction, and for the postoperative residuals of 
left orbital floor fracture, with photophobia of the left 
eye, a tender scar, and facial paresthesia, effective from 
March 1, 1999, the date of receipt of the veteran's claim 
for increase.

3.  The veteran's claim for increased evaluations was 
received no earlier than March 1, 1999.


CONCLUSION OF LAW

An effective date earlier than March 1, 1999 for the award 
of respective 10 percent evaluations for a service-
connected scar as the residual of postoperative left 
dismembered pyeloplasty for UPJ obstruction, and for the 
postoperative residuals of left orbital floor fracture, 
with photophobia of the left eye, a tender scar, and 
facial paresthesia, is not warranted.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In correspondence of January 27, 1999, which was received 
by VA on February 4, 1999, the veteran requested that a 
complete copy of all of his VA files be sent to him in 
Roanoke, Virginia.

In correspondence of February 14, 1999, which was received 
by VA on March 1, 1999, the veteran requested increased 
evaluations for his service-connected residuals of left 
orbital fracture, with photophobia of the left eye, and 
for the residuals of left pyeloplasty.  That 
correspondence, in addition to being "date-stamped" on 
March 1, 1999, was additionally "date-stamped" with the 
designation "File 71" on March 24, 1999.

In a rating decision of November 1999, the RO granted 
respective 10 percent evaluations for a scar as the 
residual of postoperative left dismembered pyeloplasty for 
UPJ obstruction, and for the postoperative residuals of 
left orbital floor fracture, with photophobia of the left 
eye, a tender scar, and facial paresthesia, effective from 
March 1, 1999, considered to be the date of receipt of the 
claim for increase.

Analysis

The veteran in this case seeks assignment of an earlier 
effective date for respective 10 percent evaluations for a 
service-connected scar as the residual of postoperative 
left dismembered pyeloplasty for UPJ obstruction, and for 
the postoperative residuals of left orbital floor 
fracture, with photophobia of the left eye, a tender scar, 
and facial paresthesia.  In pertinent part, it is argued 
that the veteran's claims for increased evaluations were, 
in fact, filed on February 14, 1999, the date of the 
creation of the correspondence requesting those benefits.  
Accordingly, it is argued, the effective date for the 
assignment of the respective 10 percent evaluations in 
question should have been March (and not April) 1, 1999.

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter..., a claim 
for increased compensation...shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  § 5110(b)(2) then "specifically provides 
otherwise" by stating as follows:  "The effective date of 
an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b); see also 
38 C.F.R. § 3.400(o)(1)(2) (effective date of award of 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from 
such date, otherwise, date of receipt of claim); Swanson 
v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).

In the present case, it is apparent that the veteran's 
correspondence requesting increased evaluations was 
received no earlier than March 1, 1999.  Clearly, then, 
this was the date of receipt of the veteran's claim for 
increased benefits.  Under such circumstances, the 
effective date assigned for the respective 10 percent 
evaluations in question could be no earlier than March 1, 
1999.

Based on a review of the file, the veteran does not appear 
to disagree.  In point of fact, in his Notice of 
Disagreement received in December 1999, the veteran stated 
that, inasmuch as he filed his claim (for increased 
benefits) on February 14, 1999, "March 1, 1999 should be 
the effective date."  What appears to have occurred is 
that the veteran has confused the effective date for the 
award of benefits in question with the effective date for 
the payment associated with those benefits.  In that 
regard, in correspondence of December 1999, the veteran 
was informed that the RO had granted his claim for 
increased service-connected disability compensation, and 
that the effective date for his increased monthly payment 
would be April 1, 1999.  The veteran was additionally 
informed that the law specifically prohibited the payment 
of increased benefits for the initial month of 
entitlement, and that, therefore, action on the veteran's 
claim (i.e., payment) would be effective the first of the 
month following the initial month of his entitlement to 
increased benefits (in this case, March 1999) 38 U.S.C.A. 
§ 5111 (2002); 38 C.F.R. § 3.31 (2002).  Under such 
circumstances, an effective date earlier than March 1, 
1999 for the award of respective 10 percent evaluations 
for the veteran's service-connected scar as the residual 
of postoperative left dismembered pyeloplasty for a UPJ 
obstruction, and for the postoperative residuals of left 
orbital floor fracture, with photophobia of the left eye, 
a tender scar, and facial paresthesia, is not warranted.


ORDER

An effective date earlier than March 1, 1999 for the 
assignment of respective 10 percent evaluations for a scar 
as the residual of postoperative left dismembered 
pyeloplasty for UPJ obstruction, and for the postoperative 
residuals of left orbital floor fracture, with photophobia 
of the left eye, a tender scar, and facial paresthesia, is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

